Name: Commission Regulation (EEC) No 76/92 of 14 January 1992 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 1 . 92 Official Journal of the European Communities No L 9/7 COMMISSION REGULATION (EEC) No 76/92 of 14 January 1992 fixing the import levies on milk and milk products coming from certain third countries a specific levy is to be applied ; whereas the levy applicable to those products is fixed in Annex I to Commission Regulation (EEC) No 1767/82 (&lt;), as last amended by Regulation (EEC) No 1502/90 0 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 14(8) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 14 of Regulation (EEC) No 804/68 provides for charging a levy on imports of the products listed in Article 1 of that Regulation ; whereas these products may be divided into groups ; whereas the product groups and the pilot groups and the pilot product for each of these groups are set out in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provi ­ sions for calculating levies on milk and milk products (3), as last amended by Regulation (EEC) No 3798/91 (4) ; Whereas the levy on the products in any one group must be equal to the threshold price for the pilot product less the free-at-frontier price ; whereas these threshold prices were fixed for the 1991 / 1992 milk year by Council Regu ­ lation (EEC) No 1633/91 (*); Whereas, for as long as it is found that on importation into the Community the price of an assimilated product for which the levy is not equal to the levy on its pilot product is considerably lower than the price which would obtain if the ratio to the price of the pilot product were normal, the levy must be equal to the sum of two components :  one component equal to the amount resulting from the provisions of Articles 2 to 7 of Regulation (EEC) No 2915/79 applicable to the assimilated product in question,  an additional component fixed at a level which, the composition and quality of the assimilated product being taken into account, makes it possible to re-establish normal price ratios for imports into the Community ; Whereas Article 14(3) of Regulation (EEC) No 804/68 provides that the levy on products in respect of which the customs duty has been bound within GATT must be limited to the amount resulting from that binding ; Whereas, however, Regulation (EEC) No 2915/79 lays down special provisions for calculating the levy on certain assimilated products ; whereas these products are listed and the method of calculating the levy on them described in Annex II and in Articles 2 to 12 of that Regulation respectively ; Whereas Commission Regulation (EEC) No 1073/68 ( ®), as amended by Regulation (EEC) No 222/88 (9), provides that a free-at-frontier price must be established for each of the pilot products defined in Annex I to Regulation (EEC) No 2915/79 ; whereas these prices must be determined for products of good marketable quality ; Whereas, as provided for in Regulation (EEC) No 2915/79, the component of the levy established using a factor expressing the weight ratio existing between the milk components contained in the product on the one hand and the product itself on the other is, for products containing sugar or other sweeteners, calculated by multi ­ plying the basic amount by the quantity of milk components contained in the product ; Whereas the free-at-frontier prices must be established on the basis of the most favourable purchasing opportunities in international trade for the products listed in Article 1 of Regulation (EEC) No 804/68 other than assi ­ milated products for which the levy is not equal to the levy on the related pilot products ; whereas, when recor ­ ding these purchasing opportunities, the Commission must take account of all information obtained direct or through the Member States concerning prices for delivery of third-country products free-at-Community-frontier and prices on third-country markets ; Whereas Article 12 of Regulation (EEC) No 2915/79 provides that for certain products originating in or ( ») OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991 , p. 19. (3) OJ No L 329, 24. 12. 1979, p. 1 . (4) OJ No L 357, 28. 12. 1991 , p. 3 . 0 OJ No L 150, 15. 6. 1991 , p. 25. (6) OJ No L 196, 5. 7. 1982, p. 1 . 0 OJ No L 141 , 2. 6. 1990, p. 5 . (8) OJ No L 180, 26. 7. 1968, p. 25. 0 OJ No L 28, L 2. 1988, p. 1 . No L 9/8 Official Journal of the European Communities 15. 1 . 92 Whereas Commission Regulation (EEC) No 788/86 ('), as last amended by Regulation (EEC) No 1525/90 (2), speci ­ fies the free-at-Spanish-frontier values of certain cheeses imported from and originating in Switzerland ; Whereas, however, no account should be taken of infor ­ mation relating to small quantities which are not repre ­ sentative of trade in the products in question and quanti ­ ties in respect of which price trends in general or other information available to it lead the Commission to believe that the price in question is unrepresentative of the real trend of the market ; sary ; whereas the levy remains valid until another becomes applicable ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (3), as amended by Regulation (EEC) No 222/88 , stipulates that the treat ­ ment provided for lactose and lactose syrup falling within CN code 1702 10 90 by Regulation (EEC) No 804/68 and by the provisions adopted for the application of that Regulation is to be extended to lactose and lactose syrup falling within CN code 1702 10 10 ; whereas conse ­ quently the levy fixed for products falling within CN code 170210 90 also applies to products falling within CN code 1702 10 10 ; whereas to ensure that the provi ­ sion in question is properly applied these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas Council Regulation (EEC) No 715/90 (4), as last amended by Regulation (EEC) No 523/91 (*), lays down the arrangements applicable to agricultural products origi ­ nating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas, if the levy system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85(0, as last amended by Regula ­ tion (EEC) No 2205/90 Q,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas it follows from applying these provisions that the levies on milk and milk products should be as set out in the Annex hereto, Whereas the prices used must be adjusted where they are not quoted free-at-Community-frontier or where they do not apply to products of good marketable quality ; whereas the adjustment in respect of an assimilated product the levy on which is equal to the levy on its pilot product must be effected in such a way as to allow, in particular, for differences in composition, maturity, quality and presentation between the assimilated product and the related pilot product ; whereas adjustments relating to composition must be calculated by multiplying the difference between the milk component content of the pilot product and that of the assimilated product in question by the value attributed in international trade to one unit of weight of the milk component in question ; whereas, when the other adjustments are being effected, the difference between the value attributed on the Community market to each of the relevant characteristics of the pilot product and the value attributed on that market to the corresponding characteristics of the assimi ­ lated product in question must be taken into account ; Whereas, if no information on prices is available, the free ­ at-frontier price may, by way of exception, be established on the basis of the value of the raw materials contained in the pilot product in question (calculated on the basis of the prices of milk products for which prices are available), average processing costs and average yields ; HAS ADOPTED THIS REGULATION : Whereas, in exceptional circumstances, a free-at-frontier price may remain unchanged for a limited period where the new level of the price for a given quality or a specific origin, used as a basis for establishing the previous free ­ at-frontier price, has not reached the Commission to enable it to establish the next free-at-frontier price and if the Commission considers that the prices which are available could lead to sudden and considerable changes in the free-at-frontier price because they are not suffici ­ ently representative of real market trends ; Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Whereas, in accordance with Article 19 (1 ) of Regulation (EEC) No 804/68, the nomenclature provided for in this Regulation is incorporated in the combined nomen ­ clature ; Article 2 This Regulation shall enter into force on 16 January 1992. Whereas Article 8 of Regulation (EEC) No 1073/68 provides that the levies are fixed every fortnight ; whereas they may be altered in the intervening period if neces ­ 0 OJ No L 281 , 1 . 11 . 1975, p. 20. (*) OJ No L 84, 30. 3. 1990, p. 85. 0 OJ No L 58 , 5 . 3 . 1991 , p. 1 . (0 OJ No L 164, 24. 6. 1985, p. 1 . f) OJ No L 201 , 31 . 7. 1990, p. 9 . (') OJ No L 74, 19. 3. 1986, p. 20. (2) OJ No L 144, 7. 6. 1990, p. 15. 15. 1 . 92 Official Journal of the European Communities No L 9/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 9/10 Official Journal of the European Communities 15. 1 . 92 ANNEX to the Commission Regulation of 14 January 1992 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 18,13 0401 10 90 16,92 0401 20 11 , 24,91 0401 20 19 23,70 0401 20 91 30,31 0401 20 99 29,10 0401 30 11 77,45 0401 30 19 76,24 0401 30 31 148,64 0401 30 39 147,43 0401 30 91 249,01 0401 30 99 247,80 0402 10 11 (4) 129,30 0402 10 19 (4) 122,05 040210 91 C)(4) 1,2205 / kg + 29,75 0402 10 99 (&gt;)(4) 1 ,2205 / kg + 22,50 0402 21 11 (4) 181,58 0402 21 17 , (4) 174,33 0402 21 19 (4) 174,33 0402 21 91 (4) 216,73 0402 21 99 (4) 209,48 0402 29 1 1 0 (3) (4) 1 ,7433 / kg + 29,75 0402 29 15 0 (4) 1 ,7433 / kg + 29,75 0402 29 1 9 (') (4) 1 ,7433 / kg + 22,50 0402 29 9 1 (') (4) 2,0948 / kg + 29,75 0402 29 99 (') (4) 2,0948 / kg + 22,50 0402 91 11 (4) 30,28 0402 91 19 (4) 30,28 0402 91 31 (4) 37,85 0402 91 39 (4) 37,85 0402 91 51 (4) 148,64 0402 91 59 (4) 147,43 0402 91 91 (4) 249,01 0402 91 99 1 (4) 247,80 0402 99 11 (4) 49,85 0402 99 19 (4) 49,85 0402 99 31 (') (4) 1 ,4501 / kg + 26,1 3 0402 9939 (')(4) 1,4501 / kg + 24,92 0402 99 91 (') (4) 2,4538 / kg + 26,13 0402 99 99 (')(4) 2,4538 / kg + 24,92 0403 10 02 I 129,30 0403 10 04 i 181,58 15. 1 . 92 Official Journal of the European Communities No L 9/11 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 06 216,73 0403 10 12 (') 1,2205 / kg + 29,75 0403 10 14 0 1,7433 / kg + 29,75 0403 10 16 (') 2,0948 / kg + 29,75 0403 10 22 27,32 0403 10 24 32,72 0403 10 26 79,86 0403 10 32 (') 0,21 28 / kg + 28,54 0403 10 34 (') 0,2668 / kg + 28,54 0403 10 36 (') 0,7382 / kg + 28,54 0403 90 11 129,30 0403 90 13 181,58 0403 90 19 216,73 0403 90 31 (') 1,2205 / kg + 29,75 0403 90 33 (') 1 ,7433 / kg + 29,75 0403 90 39 (') 2,0948 / kg + 29,75 0403 90 51 27,32 0403 90 53 32,72 0403 90 59 79,86 0403 90 61 (') 0,21 28 / kg + 28,54 0403 90 63 (') 0,2668 / kg + 28,54 0403 90 69 (') 0,7382/ kg + 28,54 04041011 * 11 23,03 0404 10 11 * 14 181,58 0404 1011 *1 7 216,73 0404 10 11 * 21 129,30 04041011 * 24 181,58 0404 10 11 * 27 216,73 0404 10 19*11 (') 0,2303 / kg + 22,50 0404 10 19 * 14 (') 1,7433 / kg + 29,75 0404 10 19*17 (') 2,0948 / kg + 29,75 04041019 * 21 (') 1 ,2205 / kg + 29,75 0404 10 19 * 24 (') 1,7433 / kg + 29,75 0404 1 0 1 9 * 27 (') 2,0948 / kg + 29,75 0404 10 91 * 11 O 0,2303 / kg 0404 10 91 * 14 O 1,7433 / kg + 6,04 0404 10 91 * 17 (2) 2,0948 / kg + 6,04 0404 10 91*21 O 1,2205 / kg + 6,04 0404 10 91*24 O 1,7433 / kg + 6,04 0404 10 91 * 27 O 2,0948 / kg + 6,04 0404 10 99 * 1 1 (2) 0,2303 / kg + 22,50 0404 10 99 * 14 (2) 1,7433 / kg + 28,54 0404 10 99 * 17 O 2,0948 / kg + 28,54 0404 1 0 99 * 21 (2) 1 ,2205 / kg + 28,54 0404 10 99 * 24 (2) 1 ,7433 / kg + 28,54 040410 99*27 (2) 2,0948 / kg + 28,54 0404 90 11 129,30 0404 90 13 181,58 0404 90 19 216,73 0404 90 31 129,30 0404 90 33 181,58 0404 90 39 216,73 0404 90 51 (') 1,2205 / kg + 29,75 0404 90 53 (') 0 1 ,7433 / kg + 29,75 0404 90 59 (') 2,0948 / kg + 29,75 0404 90 91 (') 1 ,2205/ kg + 29,75 0404 90 93 O (3) 1 ,7433 / kg + 29,75 0404 90 99 (') 2,0948 / kg + 29,75 No L 9/12 Official Journal of the European Communities 15. 1 . 92 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0405 00 10 256,83 0405 00 90 313,33 0406 10 20 (4) 234,54 0406 10 80 (4) 285,03 0406 20 10 (3)(4) 407,72 0406 20 90 (4) 407,72 0406 30 10 00 186,72 0406 30 31 (3)(4) 175,58 0406 30 39 00 186,72 0406 30 90 0 (4) 283,44 0406 40 00 0 (4) 148,14 0406 90 11 0 0 239,96 0406 90 13 0 0 177,62 0406 90 15 0 0 177,62 0406 90 17 0 0 177,62 0406 90 19 0 0 407,72 0406 90 21 O 0 239,96 0406 90 23 00 1 88,31 0406 90 25 0 0 188,31 0406 90 27 0 0 188,31 0406 90 29 0 0 188,31 0406 90 31 00 188,31 0406 90 33 0 1 88,31 0406 90 35 00 188.31 0406 90 37 0 0 188,31 0406 90 39 00 188,31 0406 90 50 0 0 1 88,31 0406 90 61 O 407,72 0406 90 63 0 407,72 0406 90 69 O 407,72 0406 90 73 O 188,31 0406 90 75 O 1 88,31 0406 90 77 O 1 88,31 0406 90 79 O 1 88,31 0406 90 81 O 188,31 0406 90 85 O 188,31 0406 90 89 OO 1 88,31 0406 90 93 O 234,54 0406 90 99 O 285,03 1702 10 10 24,98 1702 10 90 24,98 2106 90 51 24,98 2309 10 15 93,96 2309 10 19 122,03 2309 10 39 114,38 2309 10 59 94,48 2309 10 70 122,03 2309 90 35 93,96 2309 90 39 122,03 2309 90 49 114,38 2309 90 59 94,48 2309 90 70 122,03 15. 1 . 92 Official Journal of the European Communities No L 9/13 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90.